Citation Nr: 1219957	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connect for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia, which denied reopening claims for PTSD and a psychiatric disorder.

In May 2011 the Board recharacterized the issue as service connection for an acquired psychiatric disorder to include PTSD, reopened the issue of service connection, and remanded the claim for further development which has been completed.

Unfortunately, further remand is required. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

In disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).

The Veteran contends that he has a mental disorder (claimed as a nervous condition and PTSD) which he contends got worse during service, in part due to a jet fuel spill in service.  Personnel records demonstrate a positive performance report during his first year in service, but that the Veteran was found to have a negative attitude and behavior during his second (and final) year of service.  The Veteran had difficulty showing up for work on time, went AWOL, and served hard labor.  He is currently diagnosed with major depressive disorder, anxiety, and PTSD which some treatment providers have associated with service. 

There is evidence of a current psychiatric disability, evidence of change in the Veteran's attitude and behavior in service, and an indication that the psychiatric disability may be associated with service.  However, the medical evidence of record is insufficient to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79.   Therefore a medical examination is necessary and remand is required. 

The Veteran reported receiving treatment from the VA hospital in Atlanta, Georgia beginning in the 1990s however the VA treatment records in the claims file are only from 2006.   Additionally the Veteran reported receiving treatment at the Columbus Mental Hospital in Georgia beginning in 1994, at the Mental Health Clinic in Carrollton, Georgia in the 1990s, at the hospital at Willow Brook in Villa Rica, Georgia, and from a Dr. Denise Shipman at the Rome Clinic.  The Veteran's complete VA and private treatment records must be obtained. 


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical providers who treated him for any mental health disability since service.  After securing the necessary release, obtain records from all identified sources.  Obtain complete VA treatment records from all identified VA facilities, to include Atlanta and Decatur and all associated clinics and hospitals.  Such records must either be printed and associated with the Veteran's claims folder, or uploaded into the Veteran's file contained in the Virtual VA system.  
 
2. After completion of the foregoing, forward the claims folder to an appropriate examiner to obtain a medical opinion.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder so they can be available to the examiner for review.  

The examiner shall offer an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder incurred in or was aggravated by service.  Aggravated means an increase in disability during service, unless there is a finding that the increase in disability was due to the natural progression of the disease. 

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382   (2010). 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then  readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


